NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 




                 United States Court of Appeals
                                 For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                               Submitted December 20, 2016* 
                                   Decided July 17, 2017 
                                               
                                          Before 
 
                           WILLIAM J. BAUER, Circuit Judge 
                            
                           DAVID F. HAMILTON, Circuit Judge 
                            
                           SARA L. ELLIS, District Judge** 
 
No. 16‐3092 
 
UNITED STATES OF AMERICA,                          Appeal from the United States District 
      Plaintiff‐Appellee,                          Court for the Southern District of Illinois.
                                                    
      v.                                           No. 11‐CR‐30046‐NJR‐03 
                                                    
SALVADOR GUADALUPE                                 Nancy J. Rosenstengel, 
NAVARRO,                                           Judge. 
      Defendant‐Appellant. 
                                              
                                         O R D E R 

      This is a direct appeal from a resentencing following our remand in United States 
v. Navarro, 817 F.3d 494 (7th Cir. 2016). Defendant Salvador Navarro had pled guilty to 
                                                 
            * This appeal is successive to case no. 12‐2606 and is being decided by the same 

panel under Operating Procedure 6(b). 

       ** The Honorable Sara L. Ellis, of the United States District Court for the Northern 
District of Illinois, sitting by designation. 
No. 16‐3092                                                                       Page 2 
 
conspiracy to possess and distribute cocaine in violation of 21 U.S.C. §§ 846 & 841(a)(1). 
As we explained in our opinion, at sentencing the government reneged on a promise in 
the plea agreement to recommend a prison term within the guideline range. Instead the 
government recommended a sentence of 320 months, substantially above the applicable 
range of 188 to 235 months. The district court imposed an above‐guideline term of 262 
months, prompting our remand for resentencing before a different judge. 
      While the earlier appeal was pending, the Sentencing Commission retroactively 
lowered by two levels the base offense level for most drug crimes. See U.S.S.G. app. C, 
amends.  782 &  788. With  the  agreement of both parties, the  district court applied  that 
change  at  resentencing,  allowing  Navarro  to  bypass  the  formality  of  filing  a  separate 
motion  under  18  U.S.C.  § 3582(c)(2).  The  calculated  guideline  imprisonment  range 
dropped to 151 to 188 months. This time the government argued for 188 months, the high 
end of that range, as permitted by the plea agreement. The district court accepted that 
recommendation. 
       Although the plea agreement includes a broad waiver of Navarro’s right to appeal, 
he  nevertheless  filed a  notice  of  appeal.  His  appointed  lawyer  asserts  that  this  second 
appeal is frivolous and seeks to withdraw. See Anders v. California, 386 U.S. 738 (1967). 
Navarro opposes counsel’s motion. See Cir. R. 51(b). Counsel’s supporting brief explains 
the nature of the case and addresses potential issues that an appeal of this kind might 
involve. Because the analysis in that brief appears to be thorough, we limit our review to 
the subjects that counsel discusses, along with the additional issues Navarro raised in his 
response. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 
103 F.3d 551, 553 (7th Cir. 1996). 
       As to counsel’s submission, we begin and end with the appeal waiver. Counsel 
considers  whether Navarro could argue that  the waiver  is  unenforceable  but  correctly 
concludes  that  Navarro  abandoned  any  possible  claim  by  not  challenging  his  guilty 
plea—and  with  it  the  appeal  waiver—in  his  earlier  case  before  us.  See United States  v. 
Longstreet, 699 F.3d 834, 838 (7th Cir. 2012); see also United States v. Zitt, 714 F.3d 511, 515 
(7th Cir. 2013) (“An appeal waiver stands or falls with the underlying guilty plea.”). That 
waiver, with very narrow exceptions, forecloses Navarro’s “right to contest any aspect of 
his  conviction  and  sentence”  if  the  sentence  was  within  the  guideline  range.  Thus, 
counsel’s  proposed  claim  concerning  the  district  court’s  compliance  with  our  remand 
order and Navarro’s Rule 51(b) arguments about his criminal forfeiture obligations are 
foreclosed. 
        Only one of Navarro’s contentions remains. In his Rule 51(b) response, Navarro 
relies on a narrow exception to his appeal waiver—he can appeal “based upon Sentencing 
No. 16‐3092                                                                                    Page 3 
 
Guideline amendments which are made retroactive”—in arguing that the district court 
should  have  considered,  but  did  not  consider,  his  exemplary  conduct  since  the  initial 
sentencing  in deciding whether to reduce  his  prison  sentence  under  Amendments  782 
and  788.  Navarro  concedes  that  the  court  acknowledged  his  completion  of  a  general 
educational development (GED) degree but says that the court ignored that he completed 
other programs, including one on drug abuse. This claim would be frivolous. A district 
court may take into account post‐sentencing efforts at rehabilitation in deciding whether 
a lower sentence is appropriate under § 3582(c)(2), but the court is not required to do so. 
See U.S.S.G. § 1B1.10 cmt. n.1(B)(iii); United States v. Purnell, 701 F.3d 1186, 1190 (7th Cir. 
2012). Moreover, a sentencing court need only provide some reasoning consistent with 
18 U.S.C.  § 3553(a)  for  its  decision.  United States  v.  Clayton,  811 F.3d  918,  921  (7th  Cir. 
2016);  Purnell,  701 F.3d  at  1190.  Here  the  district  court  discussed  developments  since 
Navarro’s first sentencing, including that he had completed his GED and received only 
one  conduct  violation  during  his  time  in  prison,  even  if  the  court  did  not  explicitly 
mention Navarro’s completion of other programs. The court thus fulfilled its obligations 
under  § 3582(c)(2),  notwithstanding  Navarro’s  complaint  that  the  court  did  not  give 
enough weight to some of his post‐sentencing conduct.   
       We GRANT counsel’s motion to withdraw and DISMISS the appeal.